                                                                                 9/24/2019

                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION

 UNITED STATES OF AMERICA,                       CR 19-06-H-SEH

                            Plaintiff,           ORDER

          vs.

 KIELAN BRETT FRANKLIN,
 GERALD ALLEN HILER, a/k/a Teg,
 ARIELLE ROSE COWSER, and
 MORGAN VICTOR PITSCH,

                            Defendants.


      Defendant Kielan Brett Franklin moved to dismiss Count III of the

Indictment. Nothing in the motion indicates compliance with L.R. CR 4 7.1 (a).

      ORDERED:

      Defendant Franklin's Motion to Dismiss Count III of the Indictment' is

DENIED without prejudice for failure to comply with L.R. CR 4 7 .1 (a).




      1
          Doc. 32.
Defendant Franklin may resubmit the motion in proper form.

DATED this 24th day of September, 2019.



                            ~fzfw~~J
                         ~E.HADDON
                          United States District Judge




                                -2-
